Morgan, J.
Schmidt obtained an injunction prohibiting the sheriff of the parish of Jefferson from executing a certain judgment. The injunction was dissolved. From this judgment no appeal was taken. The sheriff thereupon executed the judgment which had been enjoined, and sold certain property to satisfy the same.
The purchaser demanded to be placed in possession of the property purchased. The sheriff not complying, a rule was taken upon him to show cause why he should not do so. The rule was made absolute.
From the judgment on this rule Schmidt asked for an appeal, which was denied. He prays for an order commanding the district judge to grant his request.
The judge did not err. Relator should have appealed from the judgment dissolving his injunction, if he was injured thereby. He can not appeal from an order which merely carries out a decree.
Rule dismissed at relator’s costs.